Citation Nr: 0019079	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  99-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for duodenal 
ulcer disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



REMAND

The appellant served on active duty from December 1948 to May 
1952.

This appeal arises from an August 1997 Department of Veterans 
Affairs (VA) Regional Office (RO), Nashville, Tennessee 
rating decision, which, in pertinent part, denied the 
appellant entitlement to an increased rating for his service-
connected duodenal ulcer, post operative.

Prior to the mailing of notice to the appellant that his 
appeal had been certified and transferred to the Board, 
additional VA treatment records relevant to his appeal for an 
increased rating were timely received at the RO and 
associated with his claims folder.  These treatment records 
had not been reviewed by the RO previously and contained 
reference to stomach complaints in March 1999.  However, the 
RO did not review this evidence relative to the appellant's 
appeal and render a decision on it.  Thus, pursuant to 
38 C.F.R. §§ 19.31, 19.37(a) (1999), this additional evidence 
must be referred to the RO for review and preparation of a 
supplemental statement of the case.

This case is therefore REMANDED to the RO for the following 
action:

The RO should complete the appropriate 
rating activity for review and 
disposition of the issue on appeal with 
consideration of the additional evidence, 
and if it continues to deny the 
appellant's claim, furnish him and his 
representative an appropriate 
supplemental statement of the case.  They 
should be afforded an opportunity to 
respond to the supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


